Exhibit 10.1

 

SECOND AMENDMENT TO MASTER AMENDMENT

 

This Second Amendment to Master Amendment (the “Second Amendment”), dated as of
May 31, 2011, is by and between Investors Community Bank (the “Bank”), Broadwind
Towers, Inc. f/k/a Tower Tech Systems Inc., a Wisconsin corporation
(“Borrower”), and Broadwind Energy, Inc., a Delaware corporation (“Guarantor”).

 

RECITALS

 

WHEREAS, the Bank, Borrower, and Guarantor entered into a Master Amendment dated
December 30, 2009 (the “Master Amendment”), wherein various modifications were
made to numerous Loan Documents affecting all parties hereto, with such
modifications intended to address the merger between R.B.A. Inc. and Borrower,
and to address other changes and clarifications of the Loan Documents; and

 

WHEREAS, the parties entered into a First Amendment to Master Amendment dated as
of December 30, 2010 (the “First Amendment”), wherein various modifications were
made to the Master Amendment; and

 

WHEREAS, the parties wish to further modify the Master Amendment as more
particularly set forth herein;

 

AGREEMENT

 

1.             Recitals.  The representations, determinations and statements
contained in the Recitals set forth above are true and correct in all material
respects and form a part of this Second Amendment.

 

2.             Definitions.  Any capitalized terms not otherwise defined herein
are defined in the Master Amendment.

 

3.             Borrower Name Change.  The parties acknowledge that Borrower’s
name has been changed from “Tower Tech Systems Inc.” to “Broadwind
Towers, Inc.,” effective as of March 1, 2011.

 

4.             Loans from Affiliates.  Section 4(d) of the Master Amendment is
deleted in its entirety.

 

5.             Guarantor Consent.  Guarantor hereby ratifies and affirms its
obligations under the Guarantor Documents and consents to the terms and
conditions of this Second Amendment.

 

6.             Loan Documents.  Borrower and Guarantor each acknowledge that,
except as expressly modified herein, in the First Amendment and in the Master
Amendment, each such party’s obligations under the Loan Documents exist and are
enforceable in accordance with their terms and shall remain in full force and
effect.

 

1

--------------------------------------------------------------------------------


 

7.             Amendment.  This Second Amendment may not be amended without the
prior written consent of each of the parties hereto.

 

8.             Governing Law.  This Second Amendment shall be governed by and
construed in accordance with the laws of the State of Wisconsin without giving
effect to applicable principles of conflict of laws to the extent that the
application of the laws of another jurisdiction would be required thereby.

 

9.             Counterparts.  This Second Amendment may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

 

10.           Severability.  In case any provision in this Second Amendment
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

11.           Assignment.  All agreements of the parties hereto shall bind each
of their respective successors and assigns.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed as of the day and year first written above.

 

INVESTORS COMMUNITY BANK

 

BROADWIND TOWERS, INC.

 

 

f/k/a TOWER TECH SYSTEMS INC.

 

 

 

 

 

 

By:

/s/ David J. Diedrich

 

By:

/s/ S. K. Kushner

 

 

 

 

 

Name:

David J. Diedrich

 

Name:

S. K. Kushner

 

 

 

 

 

Its:

Senior Business Banking Officer

 

Its:

Authorized Signor

 

 

 

 

 

 

 

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ S. K. Kushner

 

 

 

 

 

 

Name:

S. K. Kushner

 

 

 

 

 

 

Its:

CFO

 

3

--------------------------------------------------------------------------------